Citation Nr: 0217263	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  01-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1984 to April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for schizophrenia.  


FINDINGS OF FACT

1.  In a rating decision dated in November 1993, the RO 
denied reopening a claim for service connection for 
schizophrenia and notified the veteran of that decision; he 
did not appeal. 

2.  The evidence received subsequent to the RO's final 
November 1993 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1993 RO decision that denied reopening the 
claim for service connection for schizophrenia is final.  38 
U.S.C.A. 7105(c) (West 1991); 38. C.F.R. §§ 20.302, 20.1103 
(1993).

2.  No new and material evidence has been received, since 
the November 1993 decision of the RO, to reopen the claim of 
entitlement to service connection for schizophrenia.  38 
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hospitalized in service with a diagnosis of 
schizophrenia at which time the veteran reported a history 
of psychiatric hospitalization for "nervous breakdown" prior 
to entering service.  A Medical Board found that the 
veteran's schizophrenia existed prior to service, and was 
not aggravated beyond the normal progression of the disease 
and on this basis, the RO denied service connection in a 
March 1986 rating decision.  

In an April 1989 decision, the Board denied the veteran's 
reopened claim for service connection for schizophrenia.  
Thereafter he attempted to reopen his claim with the 
submission of medical records, all dating after his release 
from active service.  The RO determined in a November 1993 
decision that the evidence submitted was not new and 
material to reopen the claim.  He was notified of that 
denial in a letter dated in December 1993.

In a May 2000 statement from the veteran's mother, co-signed 
by the veteran, she requested that her son's claim for 
service connection for schizophrenia be reopened.  She 
submitted several lay statements in support of this claim 
all attesting to the veteran's current mental condition.

A November 2000 statement was received from the F. Artiaga-
Soriano, M.D., identified as the head of the Department of 
Psychiatry at the Veterans Memorial Medical Center in Quezon 
City.  She writes that she has reviewed his records, 
attached, and found that the veteran did have a diagnosis of 
schizophrenia.  The attached records were records of the 
veteran's hospitalization from October 1985 to March 1994.  
These records show diagnosis of schizophrenia.

An August 2000 medical certificate was thereafter submitted 
from Dr. Artiaga-Soriano stating that the veteran had been a 
patient of the institution since 1985 with a diagnosis of 
schizophrenia, paranoid type chronic and "extrapyramidal 
symptoms" secondary to antipsychotics taken.  

A discharge summary from the Medical City General Hospital 
shows that the veteran was hospitalized there from April to 
May 1994.  These records consist primarily of records of 
clinical testing and do not refer to any psychiatric 
treatment or diagnosis.  

In a December 2001 statement, the veteran's mother stated 
that the veteran was discharged from the service with a 
diagnosis of schizophrenia.  She added that he was still 
suffering from the same schizophrenia that he had when he 
was discharged.

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the recently revised implementing regulations, the VA's 
duties have been fulfilled.  The Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to reopen his claim for service connection for 
schizophrenia.  The Board concludes the discussions in the 
February 2001 rating decision, the statement of the case 
(SOC), supplemental statement of the case (SSOC), and 
letters sent to the appellant informed him of the 
information and evidence needed to reopen his claim and 
complied with the VA's notification requirements.  The RO 
also supplied the appellant with the applicable regulations 
in the SOC and SSOC.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all records identified by the 
veteran which might provide a basis for reopening the claim, 
and the appellant has declined the opportunity to have a 
personal hearing at the RO or before a Member of the Board.

The appellant has not referenced any unobtained evidence 
that might substantiate his claim or that might be pertinent 
to the bases of the denial of the claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply 
the new implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim to reopen.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria - Service Connection & Reopening Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for psychosis, 
if incurred or aggravated to a compensable degree with one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime after December 31, 1946 is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice injury or 
disease underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the injury or disease underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. 3.306(b).

Psychosis is a chronic disease under the provisions of 38 
U.S.C.A. § 1101.  Such a disease is subject to service 
connection on a presumptive basis under the provisions of 38 
U.S.C.A. § 1112(a).  In Splane v. West, 216 F.3d 1058, 1068-
69 (Fed. Cir. 2000), the Federal Circuit held that Congress 
intended to include preexisting conditions in the 
presumption of inservice occurrence.  "Indeed," said the 
Court, "it is difficult to imagine an interpretation of 
section 1112(a) that would suggest otherwise without 
completely reading the words 'or aggravated by' out of the 
statute."  The Court said that the legislative history cited 
in the General Counsel's opinion, "while not altogether 
unpersuasive, cannot overcome the cannons of construction 
that require us to give effect to the clear language of a 
statute and avoid rendering any portions meaningless or 
superfluous."  I

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

Analysis

In 1989, the Board denied service connection for 
schizophrenia.  It was concluded that schizophrenia had 
preexisted service and had not been aggravated by service.  
The Board referenced the service records, inservice mental 
health record, his reported history of preservice 
hospitalization and a medical board report.  Post service 
records reflected continued treatment for schizophrenia, 
including in 1985 and 1988.

The last final decision is the November 1993 rating decision 
that denied reopening the veteran's claim for schizophrenia.  
The veteran was notified of this decision in a letter dated 
December 1993.  He did not appeal that decision and the 
decision became final.  38 U.S.C.A. 7105(c) (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The Board finds that since the November 1993 decision, new 
and material evidence has not been submitted to reopen the 
claim for service connection for schizophrenia.  The 
determinative question in the November 1993 rating decision 
was whether evidence had been submitted to show that a 
preexisting psychiatric disorder was aggravated by the 
veteran's period of active service from July 1984 to April 
1985.  The records of the veteran's postservice treatment, 
and the lay statements attesting to the veteran's current 
condition, are not material to this question.  These records 
and statements do not show that the veteran's psychiatric 
condition was aggravated, and there is no medical opinion 
linking any current psychiatric disorder to his active 
service.  Although statements were submitted from Dr. F. 
Artiaga-Soriano, M.D., these only show that the veteran did 
have a diagnosis of schizophrenia after service, and this 
diagnosis must have existed on his separation from service.  
The prior evidence established that the veteran had a 
diagnosis of schizophrenia during service and immediately 
after service.  The fact that the veteran had schizophrenia 
on separation from service and following service is 
cumulative of evidence already in the claims file.  Sagainza 
v. Derwinski, 1 Vet. App. 575, 579 (1991).  As such, the 
additional submitted medical evidence is not new and 
material.  

The Board notes that the recent changes in 38 C.F.R. § 3.307 
allowing for schizophrenia to be service connected on a 
presumptive basis (based on aggravation) do not provide a 
basis for reopening the veteran's claim.  Although in some 
cases, a new law provides for benefits not previously 
available, and a new cause of action is created along with a 
new entitlement to a remedy, in this case there was no new 
law, only a failure to properly apply the existing law.  See 
Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998).  In 
this case, the provisions of 38 U.S.C.A. § 1112 existed at 
the time of the prior denial and continue to exist.  The 
revision to section 3.307 of the C.F.R. merely brings the 
regulation into conformity with the existing law rather than 
creating a new entitlement.  Since section 38 U.S.C.A. 
§ 1112 always existed, our consideration of the recent 
revision to 38 C.F.R. § 3.307 is not prejudicial to the 
veteran.

Although the veteran has stated that he believes his current 
psychiatric condition was aggravated by his active service, 
his own opinion may not be used to reopen the claim where 
the issue is one of medical diagnosis.  The veteran is not 
shown to possess a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
etiology competent.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts 
under consideration). 

The evidence received subsequent to the RO's final November 
1993 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Because new and material evidence to reopen the 
claim has not been received, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

The application to reopen a claim for service connection for 
schizophrenia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

